By the Court.

Warner, J.
delivering the opinion.
[1.] The ground taken in the Court below for a new trial was, that the Jury had found a verdict for a greater amount of damages than the plaintiff had alleged in his declaration; whereupon, the plaintiff entered upon the record a remittiter for all the damages found by the Jury, over and above the amount claimed in the declaration. We think the plaintiff had the right to remit the excessive damages found by the Jury, and as that was the only ground taken for a new trial, the motion ought to have been refused. We do not readily perceive the reason or the policy which requires a party to litigate, when he is willing to surrender to his adversary all that he claims. See Tidd’s Practice, 806.
Let the judgment of the Court below be reversed.